364 U.S. 474 (1960)
RIELA
v.
NEW YORK.
No. 445.
Supreme Court of United States.
Decided December 5, 1960.
APPEAL FROM THE COUNTY COURT OF TIOGA COUNTY, NEW YORK.
Louis Mansdorf for appellant.
George Boldman and Eliot H. Lumbard for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for certiorari, certiorari is denied.
THE CHIEF JUSTICE, MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.